Citation Nr: 1645805	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for silicosis.

3.  Entitlement to an initial evaluation in excess of 30 percent for asbestosis with pleural plaques.

4.  Entitlement to an effective date earlier than July 9, 2012, for the grant of service connection for asbestosis with pleural plaques.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions dated in August 2012, April 2015, and January 2016 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Fort Harrison, Montana and Salt Lake City, Utah.  

The Board notes that service connection for emphysema and silicosis was denied by rating decision dated in August 2013.  In September 2013, VA received the Veteran's disagreement with the August 2013 decision.  A Statement of the Case was issued in January 2015.  That same month, VA received a statement in lieu of VA form 9 which included the Veteran's statement that he had been told that he had silicosis and emphysema.  In an April 2015 Decision Review Officer decision, service connection for asbestosis with pleural plaques was established.  It was noted that the grant of service connection for asbestosis with pleural plaques represented a total grant of benefits on appeal in association with the Veteran's request for service connection for emphysema and silicosis related to in-service asbestos exposure.  In a September 2015 rating decision, the RO noted that claims for service connection for emphysema and silicosis remained denied.  The RO stated that service connection for emphysema and silicosis had been denied in an August 2013 decision and that although the Veteran appealed the decision, it was reviewed by the Board and remained denied.  As the Board has not adjudicated the claims of entitlement to service connection for emphysema and silicosis, the Board finds that it remains in appellate status and has been added to the issues on appeal.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 30 percent for asbestosis with pleural plaques and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is not currently diagnosed with or otherwise shown to have emphysema.

2.  The competent medical evidence shows that the Veteran is not currently diagnosed with or otherwise shown to have silicosis.

3.  There is no evidence prior to July 9, 2012, of a formal or informal claim for service connection for any respiratory disorder to include asbestosis. 


CONCLUSION OF LAW

1.  The Veteran does not have emphysema that was incurred in or aggravated by active service.   38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran does not have silicosis that was incurred in or aggravated by active service.   38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an effective date earlier than July 9, 2012, for the award of service connection for asbestosis with pleural plaques have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Private medical records, received after the July 2012 application for benefits, indicate that in September 2004, the Veteran reported that he was scheduled to undergo assessment to rule out black lung disease in February 2005.  In September 2009, the Veteran presented as a new patient with complaint of shortness of breath.  After physical examination, the impression was impaired respiratory status - possible COPD - likely mining related.  The Veteran was referred for pulmonary evaluation and a chest x-ray was done which showed calcified granuloma in the left midlung, atelectasis present, but no soft tissue abnormality and no adenopathy.  Private pulmonary clinic record dated in October 2009 from University of Utah Hospitals and Clinics indicates that the Veteran was referred because he was told that he had emphysema three months prior.  After physical examination and testing which included radiography and pulmonary function tests, the clinical impression was there was no evidence for emphysema.  An Emergency Physician Record dated in September 2010 indicates that the Veteran presented with chief complaint of chest pain and noted a past history of emphysema.  Progress Note dated in June 2013 by Dr. Peters indicates that the Veteran presented as a new patient with complaints to include emphysema and silicosis.  At that time, the Veteran reported that his lung issues required him to be on and off oxygen from time to time.  Pulmonary/chest physical examination demonstrated no respiratory distress.  Assessment did not include any respiratory diagnoses.

The Veteran underwent VA respiratory examination in April 2015.  After review of the file, the examiner stated, 

I see no mention anywhere other than in the 2507 request, of a diagnosis of silicosis, and it appears that the earlier diagnosis of COPD, which has been carried forward into 2013 medical records is in error and should refer to the diagnosis of asbestosis.  PFTs done in 10/09 showed FVC 82%, FEV1 79%, FEV1/FVC 71% and DLCO 102%, with essentially no post-bronchodilator change, which was interpreted as c[onsistent] w[ith] very mild obstructive disease.  This has now progressed to mild/moderate mainly restrictive disease with FVC 66%, FEV1 58%, FEV1/FVC 66% and DLCO 82%, with no real post-BD change, as would be expected in Asbestosis.

Thus, the medical evidence fails to show that the Veteran currently suffers from either emphysema or silicosis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that either emphysema or silicosis exists and was either was caused by or aggravated by the Veteran's active duty service, the criteria for establishing service connection have not been established.  38 C.F.R. § 3.303.  He is, as noted, service connected for asbestosis which is the primary pulmonary impairment.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for asbestosis with pleural plaques.  

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.
 
The Veteran's original claim for compensation and pension benefits was received by VA on July 9, 2012.  At that time he specifically denied previously applying for any VA benefits.  He has since indicated that he filed for benefits in 2004, but there are no records indicating any such application prior to July 2012.  The private records that show some respiratory impairment prior to 2012 were not submitted until after the 2012 claim and thus cannot be used as an indicator of an informal claim.  Those records deal with mining experience, not service exposure.

In this case, prior to July 9, 2012, there was no claim, formal or informal, received by VA for any disability to include any respiratory disorder. 

The legal criteria pertaining to the assignment of an effective date for service connection are controlling.  As a claim of entitlement to service connection for any disability was not submitted to VA prior to July 9, 2012, entitlement to an earlier effective date for the grant of service connection for asbestosis with pleural plaques cannot be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The correct effective date for the grant of service connection for asbestosis with pleural plaques is July 9, 2012.


ORDER

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for silicosis is denied.

Entitlement to an effective date earlier than July 9, 2012, for the grant of service connection for asbestosis with pleural plaques is denied.


REMAND

In June 2015, the Veteran submitted a statement that he occasionally coughed up very small spots of blood.  At the VA examination in April 2015, the examiner noted that the Veteran had a chronic cough and shortness of breath.  There was no indication that the Veteran coughed up blood.  As such, the Board finds that this may constitute a worsening of the Veteran's service-connected asbestosis condition.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, a remand is required to afford the Veteran a new VA examination to determine the current severity of his service-connected asbestosis.

In addition, as the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his asbestosis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA respiratory examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating respiratory disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

In addition, based on examination findings and other evidence contained in the claims file, the examiner must fully describe all functional impairments due to service connected disabilities and discuss how or whether they would interfere with the Veteran's ability to obtain or retain employment.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


